PARDEE, PJ.
1. 884. PAROL EVIDENCE.
Where a letter, accompanied by a check, is tendered by one person to another as an accord and satisfaction, the latter may show by oral evidence that the tendered terms were not accepted and that an oral counterproposition was made and accepted.
2. 297. CONTRACTS.
A court may not declare a contract to be against public policy and void unless it clearly appears to be so.
*4863. 972a. PUBLIC POLICY.
The employment by one person of another to search for bona fide evidence to be used in litigation, compensation to be dependent upon the success of the litigation, is not against public policy.
4. 972a. PUBLIC POLICY.
A contract by which one person, for compensation, is to furnish evidence of a particular kind to accomplish a particular result in a lawsuit, is void.
5. 27. ACTIONS.
An action at law cannot be maintained by one person against another, who has agreed to bring a suit against a third party, for the latter’s failure to do so, when the only interest the former has in the suit and its subject-matter is compensation contingent upon the winning of the suit.
(Washburn, J., and Funk., J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.